Citation Nr: 0920689	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-08 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for sleep apnea, 
claimed as secondary to sinusitis.

4.  Entitlement to service connection for arterial 
insufficiency/peripheral vascular disease of the left lower 
extremity, to include as secondary to hypertension.

5.  Entitlement to service connection for arterial 
insufficiency/peripheral vascular disease of the right lower 
extremity with a below-the-knee amputation, to include as 
secondary to hypertension.

6.  Entitlement to service connection for residuals of a 
stroke with right-sided weakness, to include as secondary to 
hypertension.

7.  Entitlement to service connection for coronary artery 
disease with a history of myocardial infarction, coronary 
artery bypass graft, and pacemaker implantation, to include 
as secondary to hypertension.

8.  Entitlement to service connection for skin cancer of the 
head and face and melanoma of the left arm, claimed as a 
residual of exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Rebecca C. Patrick, Esq.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to 
September 1964. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (the RO).




Procedural history

In June 2007, the Veteran and his spouse testified at a 
hearing held at the RO before a Decision Review Officer.

In August 2008, the Veteran and his spouse testified during a 
hearing held at the RO before the undersigned Acting Veterans 
Law Judge.  At the hearing, he withdrew his appeal of the 
claims for increased ratings for hearing loss and tinnitus; 
his claims for service connection for diabetes, peripheral 
neuropathy of the right lower extremity, arthritis of the 
left knee, left hip arthritis status post left hip 
replacement, left leg length discrepancy, a back disability, 
and bilateral macular degeneration; and his claims for 
special monthly compensation and special monthly pension, 
both claims based on the need for regular aid and attendance, 
or on the account of housebound status.  See 38 C.F.R. § 
20.204(b).  Hence, these issues are no longer in appellate 
status.

At the August 2008 hearing, the undersigned Veterans Law 
Judge held the record open for 30 days.  38 C.F.R. § 20.709.  
That time period has expired.  The Veteran's counsel 
submitted additional medical evidence at the August 2008 
hearing and again in September 2008 and April 2009.  The 
Veteran's counsel waived agency of original jurisdiction 
(AOJ) consideration of such evidence.  38 C.F.R. §  
20.1304(c).

The issues of service connection for the various 
cardiovascular disorders claimed as secondary to hypertension 
and service connection for the various skin cancers are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Issue not on appeal

In a May 2006 statement, the Veteran noted that his various 
disabilities preclude him from being gainfully employed.  
Since service connection is being granted for three 
disabilities, the Board construes this statement as a claim 
for a total disability rating based on individual 
unemployability (TDIU).  This matter is REFERRED to the RO 
for appropriate action.


FINDINGS OF FACT

1.  Clear and unmistakable evidence establishes that the 
Veteran had hypertension prior to his entry into active duty.

2.  The record does not show by clear and unmistakable 
evidence that the Veteran's pre-existing hypertension was not 
aggravated during his period of military service.

3.  The competent medical evidence shows that the Veteran's 
chronic sinusitis is related to an in-service episode of 
sinusitis during his active service.

4.  The competent medical evidence of record does support a 
conclusion that the Veteran's sleep apnea was due to chronic 
sinusitis.


CONCLUSIONS OF LAW

1.  Hypertension was aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2008).

2.  Chronic sinusitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  The Veteran's sleep apnea is proximately due to or the 
result of his sinusitis.  38 C.F.R. § 3.310 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for hypertension 
and sinusitis.  He is also seeking service connection for 
sleep apnea as secondary to sinusitis.  As explained below, 
the remaining issues on appeal - entitlement to service 
connection for various cardiovascular disorders secondary to 
hypertension and service connection for various skin cancers 
- are being remanded for further development.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA) 

These three claims are being granted by the Board.  The 
Veteran has been provided with appropriate notice under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) in a March 2006 
letter.  The Veteran was provided with specific examples of 
the types of evidence as to any disability rating to be 
assigned, as well as evidence he could submit as to any 
effective date to be assigned.  To the extent that any 
additional notice need be provided to the Veteran, the Board 
is confident that such will be done by the RO.

1.  Entitlement to service connection for hypertension.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).


Presumption of soundness/aggravation of a pre-existing 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence").  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1) (2007).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
preexisting condition.  See Wagner, 370 F.3d at 1096.

Analysis

In essence, the Veteran contends that he had hypertension 
prior to active service and that it was aggravated by 
service.  

The private medical evidence reflects a diagnosis of 
hypertension.  Element (1) has therefore been met.  

The Veteran has conceded a pre-existing disability.  Dr. C.G. 
opined that the Veteran had hypertension prior to active 
service.  However, the Board must still consider the 
statutory presumption of soundness on enlistment, 38 U.S.C.A. 
§§ 1111, 1137.  The Veteran underwent his entrance 
examination in August 1961.  His blood pressure was 190/120.  
Essential hypertension was diagnosed, and the Veteran was not 
considered qualified for enlistment.  Later in early 
September 1961 prior to enlistment, the Veteran was 
reexamined by the same doctor who evaluated him in August 
1961.  The Veteran's blood pressure was 142/76.  The doctor 
noted that his blood pressure was "acceptable" and that he 
was qualified for enlistment.  The doctor crossed out the 
initial diagnosis of hypertension.  In other words, the 
examining physician initially diagnosed essential 
hypertension but later decided that the Veteran did not have 
hypertension.  Given that there are blood pressure readings, 
that examination therefore goes beyond a mere "bare 
conclusion without a factual predicate in the record."  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  Therefore, the 
preponderance of evidence shows that the Veteran's 
hypertension was not noted on entrance.  As a result, the 
Veteran is entitled to the presumption of soundness as to 
hypertension.

The next matter is whether there is clear and unmistakable 
evidence that the hypertension pre-existed active service.  
Dr. C.G. opined that the Veteran had hypertension prior to 
active service.  As to the opinion of Dr. C.G., both the 
United States Court of Appeals for the Federal Circuit and 
the Court have specifically rejected the "treating physician 
rule".  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, 
in offering guidance on the assessment of the probative value 
of medical opinion evidence, the Court has instructed that 
such assessment should be based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  See Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005).  

Nonetheless, Dr. C.G.'s opinion carries great weight of 
probative value.  Dr. C.G. based his opinion on a review of 
the Veteran's service treatment records and post-service 
treatment records.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion.").  
The examining physician's final diagnosis was made based 
merely on two blood pressure readings prior to service and 
did not provide a basis of his change in diagnosis other than 
"blood pressure acceptable."  The examining physician did 
not explain why the first blood pressure reading was not 
representative of the Veteran's blood pressure.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence).  
Dr. C.G. also provided a thorough explanation of his opinion.  
Accordingly, there is clear and unmistakable evidence that 
the hypertension pre-existed active service.

The crux of this case thus revolves around whether there is 
clear and unmistakable evidence that the Veteran's 
hypertension was not aggravated during service.  See 
VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner, supra.

The Veteran's service treatment records show that the Veteran 
was treated for headaches in January 1963 and October 1963 
that were diagnosed as tension headaches.  His sitting pulse 
on the entrance examination was 84, and his sitting pulse on 
the separation examination was 96. 

In this case, there is competent medical evidence that the 
hypertension underwent an increase in severity during the 
Veteran's active service.  Dr. C.G. in an August 2008 
statement and a September 2008 addendum opined that it was at 
least as likely as not that the Veteran's hypertension was 
aggravated during active service.  The basis of Dr. C.G.'s 
opinion included the following: the Veteran developed 
frequent headaches during service, and his resting pulse had 
increased from 84 at the time of his entrance examination to 
96 at the time of his separation examination.  No medical 
professional has indicated that the hypertension did not 
increase in severity during active service.  Hence, there is 
no clear and unmistakable evidence showing that the increase 
in disability is due to the natural progress of hypertension.

Given the opinion of Dr. C.G. as well as no evidence clearly 
and unmistakably establishing the contrary, the Board reaches 
the conclusion that the record, viewed as a whole, does not 
show by clear and unmistakable evidence that the Veteran's 
pre-existing hypertension was not aggravated during service.  
Thus, service connection is warranted.  The benefit sought on 
appeal is accordingly granted.

2.  Entitlement to service connection for sinusitis.

Pertinent law and regulations

The law and regulations regarding service connection in 
general have been stated above and will not be repeated.

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  38 C.F.R. § 3.303(b) (2008).

Analysis

With respect to Hickson element (1), the private medical 
evidence reflects a diagnosis of chronic sinusitis.  Element 
(1) has therefore been met.  

Moving to Hickson element (2), in-service incurrence of 
disease or injury, during the Veteran's active service he had 
a documented episode of sinusitis in January 1964.  
Therefore, Hickson element (2) is met.

As to crucial Hickson element (3), medical nexus, there is 
one medical opinion of record.  It is favorable to the 
Veteran's claim.  Dr. C.G. in an August 2008 statement and a 
September 2008 addendum opined that it was at least as likely 
as not that the Veteran's current chronic sinusitis began in 
active service.  Dr. C.G. based his opinion on the following: 
the Veteran did not have sinusitis prior to active service, 
he had sinusitis in service, and he continued to have sinus 
symptomatology since active service.  See 38 C.F.R. 
§ 3.303(b).  There is no medical evidence indicating that the 
Veteran's current chronic sinusitis began after active 
service.  

In summary, the Board is of the opinion that the Veteran has 
met all requirements needed to establish service connection 
for sinusitis.  The benefit sought on appeal is accordingly 
allowed.








3.  Entitlement to service connection for sleep apnea, 
claimed as secondary to sinusitis.

Pertinent law and regulations

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310(a) (2008); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Initial matter

The Veteran specifically raised the matter of his entitlement 
to service connection for sleep apnea on a secondary basis.  
See the January 2006 statement of the Veteran.  There is 
nothing else in the Veteran's or his counsel's presentations, 
or elsewhere in the record, which leads the Board to believe 
that a claim of service connection on a direct basis is 
contemplated by the Veteran or his counsel.

In Robinson v. Mansfield, 557 F.3d 1355 (Fed. Cir. 2009), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that the Board is not obligated 
to consider "all possible" substantive theories of 
entitlement in order to render a valid opinion.  While the 
Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication 
process, the Board is not required to assume the impossible 
task of inventing and rejecting every conceivable argument in 
order to produce a valid decision.

Thus, the Board will consider the veteran's claims on a 
secondary service connection basis alone and not on a direct 
service connection basis.

Discussion

As was discussed in the law and regulations section above, in 
order for service connection to be granted on a secondary 
basis, three elements must be met:  (1) a current disability; 
(2) a service-connected disability; and (3) a medically 
established relationship between (1) and (2).  The Board will 
address each element in turn.

With respect to the first element, the private medical 
evidence shows a diagnosis of sleep apnea.  Therefore, Wallin 
element (1) has been satisfied.

As noted above, service connection is now in effect for 
chronic sinusitis.  Accordingly, Wallin element (2) has been 
satisfied.

With respect to crucial Wallin element (3), medical nexus, 
there is one medical opinion of record.  It is favorable to 
the Veteran's claim.  Dr. C.G. in a September 2008 addendum 
opined that it was as likely as not that the Veteran's 
chronic sinusitis caused his sleep apnea.  Dr. C.G. based his 
opinion on the following: the Veteran's sinuses get clogged 
up at night and result in him not being able to breathe 
through his nose.  There is no medical evidence indicating 
that the Veteran's sleep apnea is not caused by his 
sinusitis.  

In summary, the Board is of the opinion that the Veteran has 
met all requirements needed to establish secondary service 
connection for sleep apnea.  The benefit sought on appeal is 
accordingly allowed.


ORDER

Service connection for hypertension is granted.

Service connection for sinusitis is granted.

Service connection for sleep apnea secondary to sinusitis is 
granted.


REMAND

For reasons explained immediately below, the Board finds that 
the remaining issues on appeal must be remanded for 
additional evidentiary development.   

4.  Entitlement to service connection for arterial 
insufficiency/peripheral vascular disease of the left lower 
extremity, to include as secondary to hypertension.

5.  Entitlement to service connection for arterial 
insufficiency/peripheral vascular disease of the right lower 
extremity with a below-the-knee amputation, to include as 
secondary to hypertension.

6.  Entitlement to service connection for residuals of a 
stroke with right-sided weakness, to include as secondary to 
hypertension.

7.  Entitlement to service connection for coronary artery 
disease with a history of myocardial infarction, coronary 
artery bypass graft, and pacemaker implantation, to include 
as secondary to hypertension.

Reasons for remand

The Veteran has been asserting that his various 
cardiovascular disorders are due to his now-service-connected 
hypertension.  However, the August 2008 opinion of Dr. C.G. 
suggests that the Veteran had an in-service underlying 
vascular disease other than hypertension that led to his 
current cardiovascular disorders.  See the August 2008 
opinion of Dr. C.G., page 2, paragraph 4.  The Veteran's 
counsel also noted this particular finding of Dr. C.G.'s 
opinion.  See the August 2008 hearing transcript, page 20.  
Therefore, the Veteran has raised direct service connection 
as another theory of entitlement for service connection for 
the cardiovascular diseases.  See Robinson, supra.
 
Private medical opinions

At the August 2008 hearing, the Veteran testified that more 
than one private doctor has opined that his current 
cardiovascular disorders are related to active service on the 
basis of an in-service underlying vascular disease other than 
hypertension, or that his current cardiovascular disorders 
are related to his now-service-connected hypertension.  
August 2008 hearing transcript, page 20.  The Veteran must be 
advised that he may submit private medical opinions relating 
his cardiovascular disorders to active service on a direct 
basis or to his now-service-connected hypertension.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

Social Security Administration records

Records from the Social Security Administration show that it 
was determined that the Veteran was disabled prior to his 
eligibility for age-related Social Security benefits.  Since 
records from the Social Security Administration are 
potentially relevant to these claims (as well as the claim 
regarding cancer), they must be obtained.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

VA medical opinion

There is competent medical evidence that the veteran has the 
various cardiovascular disabilities for which he is seeking 
service connection.  Therefore, Wallin and Hickson element 
(1), current disability, has been satisfied.  Service 
connection is now in effect for hypertension.  Accordingly, 
Wallin element (2), a service-connected disability, has been 
satisfied.

With respect to crucial Wallin and Hickson element (3), 
medical nexus, there is no medical opinion explicitly 
relating the current cardiovascular disorders directly to 
active service or secondarily to the now-service-connected 
hypertension.  Such an opinion should be obtained.

8.  Entitlement to service connection for skin cancer of the 
head and face and melanoma of the left arm, claimed as a 
residual of exposure to ionizing radiation.

Reasons for remand
 
The Veteran asserts that he has skin cancer secondary to 
exposure to ionizing radiation.  Private medical records show 
diagnoses of skin cancer, to include melanoma.  
Significantly, 38 C.F.R. § 3.311(b)(2) (2008) lists "skin 
cancer" as a radiogenic disease, and 38 C.F.R. § 3.311(b)(4) 
(2008) provides that skin cancer must become manifest five or 
more years after radiation exposure.  Private medical records 
reflect that the skin cancers were diagnosed well after five 
years after active service.  Given the above facts, the Board 
finds that remand is required to further develop the 
veteran's claim following the procedure set forth at 38 
C.F.R. § 3.311.

Service personnel records 

The Veteran reports that his duties were in nuclear weapons 
delivery system, and that he worked in close proximity to the 
Davey Crockett nuclear weapons and handled such weapons.  See 
a January 2006 statement of the Veteran and a May 2006 
radiation risk activity information sheet.  His DD Form 214 
reveals that he completed a course in Davey Crocket weapons.  
In June 2006, the service department indicated that the 
requested DD Form 1141, Record of Occupational Exposure to 
Ionizing Radiation, is not on file.  The service department 
noted that this document is normally a part of a veteran's 
service treatment records and that it may have been sent to 
the RO with his service treatment records.  A review of the 
Veteran's service treatment records shows no DD Form 1141, 
Record of Occupational Exposure to Ionizing Radiation.  
Therefore, his service personnel records, which could help to 
quantify the level of the Veteran's exposure to ionizing 
radiation, need to be obtained.



Dose estimate

The development should include forwarding all relevant 
information to the Under Secretary for Health for purposes of 
obtaining a dose estimate.  Thereafter, if applicable, a 
medical opinion should be obtained from the Under Secretary 
for Benefits as to whether the Veteran's skin cancers were 
incurred in service based on the extent of the exposure.  See 
Wandel v. West, 11 Vet. App. 200 (1998); 38 U.S.C.A. §§ 
5103A(b), (d) (West 2002); 38 C.F.R. § 3.311.

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should advise the Veteran that he 
may submit private medical opinions 
showing his current cardiovascular 
disorders are related to active service 
on the basis of an underlying vascular 
disease in service other than 
hypertension, or that his current 
cardiovascular disorders are related to 
his now-service-connected hypertension.

2.  VBA should obtain the Veteran's 
service personnel records and associate 
them with the claims folder.

3.  VBA should contact the Social 
Security Administration in order to 
obtain, if available, any records 
pertaining to the Veteran.  Any such 
records so obtained should be associated 
with the Veteran's VA claims folder.

4.  VBA should refer the Veteran's VA 
claims folder to an appropriately 
qualified physician for an opinion as 
to the following: (1) whether it is at 
least as likely as not that the Veteran 
had a vascular disease other than 
hypertension during active service; (2) 
whether it is at least as likely as not 
that the Veteran's currently diagnosed 
arterial insufficiency/peripheral 
vascular disease of the left lower 
extremity, arterial 
insufficiency/peripheral vascular 
disease of the right lower extremity 
with a below-the-knee amputation, 
residuals of a stroke with right-sided 
weakness, or coronary artery disease 
with a history of myocardial 
infarction, coronary artery bypass 
graft, and pacemaker implantation is 
related to active service; and (3) 
whether it is at least as likely as not 
that the Veteran's currently diagnosed 
arterial insufficiency/peripheral 
vascular disease of the left lower 
extremity, arterial 
insufficiency/peripheral vascular 
disease of the right lower extremity 
with a below-the-knee amputation, 
residuals of a stroke with right-sided 
weakness, or coronary artery disease 
with a history of myocardial 
infarction, coronary artery bypass 
graft, and pacemaker implantation was 
caused or aggravated by his now-
service-connected hypertension.  If the 
reviewing physician deems it to be 
necessary, medical examination and/or 
diagnostic testing of the Veteran 
should be scheduled.  The reviewer's 
opinion should be associated with the 
Veteran's VA claims folder.

5.  After undertaking the above 
development to the extent possible, VBA 
should then forward the case to the Under 
Secretary for Health in order to obtain a 
radiation dose assessment based on 
exposure via Davey Crocket weapons as 
required under 38 C.F.R. § 3.311(a).  
Thereafter, VBA should review the record 
and ensure that all actions have been 
conducted and completed in full, 
including all additional development 
required under 38 C.F.R. § 3.311 
following obtaining radiation dose 
information.  The request for the dose 
estimate should include all relevant 
information.

6.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the Veteran's 
claims.  If the decision remains 
unfavorable to the Veteran, in whole or 
in part, a SSOC should be prepared.  The 
Veteran and his counsel should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.   

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


